Citation Nr: 0327706	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  01-06 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina





THE ISSUE


Entitlement to service connection for depression secondary to 
service-connected vaginitis.





ATTORNEY FOR THE BOARD


D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1974 to 
February 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied service connection for 
depression secondary to vaginitis.

In the veteran's substantive appeal that was received in July 
2001, she indicated that her vaginitis continued to get 
worse.  Moreover, she indicated that she had other problems 
related to her vaginitis, including fibroid tumors.  She 
specifically noted that the fibroid tumors caused pain and 
discomfort, affecting her libido.  To the extent that these 
comments raise new claims for service connection and an 
increased rating for vaginitis, they are referred to the RO 
for appropriate action.

The Board notes that the RO has also considered the claim on 
the basis of depression secondary to abuse while on active 
duty.  The Board views this approach as premature as there 
were no clear indication in her statements that she wanted to 
advance this as a theory for service connection.  In a 
statement dated in July 2000 and a July 2001 substantive 
appeal, the veteran stated that she was the victim of abuse 
by her father.  The abuse led to experiencing difficulties 
with men.  Based on her history, she felt uncomfortable with 
male supervisors due to a resemblance to her father, power 
over her, and aggressive approach.  At no time did she 
indicate that she suffered a personal assault in service.  In 
fact, she did not complete and return the questionnaire for 
claims of post-traumatic stress disorder (PTSD) secondary to 
a personal assault.  Moreover, one of her statements 
indicated that her current mental problems were more linked 
to vaginitis.  Therefore, the Board has omitted this theory 
from the current claim, which is reflected on the title page 
of this decision.  The veteran is free to raise this claim at 
any time if she so desires.



REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  In addition, VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  

The Act and implementing regulations essentially eliminate 
the concept of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.102 (2002).  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

A review of the claims file revealed that the veteran was 
notified of the VCAA in correspondence dated in March 2001.  
The contents of the letter has satisfied the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  Despite satisfactory compliance with certain 
aspects of the VCAA, the Board finds that areas of deficiency 
still remain.  

The records indicate that the RO did not fulfill its duty to 
assist the veteran in obtaining evidence in support of her 
claim.  Despite her requests for a VA examination related to 
mental disorder, she has not been scheduled for one. Medical 
records in the claims file contain evidence that is 
suggestive of depression and a dysthymic disorder.  This 
evidence along with her service-connected disability provide 
an ample basis for scheduling the veteran for an examination 
in order to obtain an opinion as to whether there is a 
connection between a mental disorder and service-connected 
vaginitis.  38 C.F.R. § 3.159(c)(4) (2003).

In addition, the RO did not provide the veteran with the 
actual law or regulations relative to the VCAA.  The June 
2001 statement of the case (SOC) and October 2003 
supplemental statement of the case (SSOC) were lacking in 
this regard.  A SOC must contain a summary of the applicable 
laws and regulations, and a discussion of how such laws and 
regulations affect the determination.  38 C.F.R. § 19.29 
(2002).  The purpose of a SSOC is to inform the veteran of 
any material changes in or additions to the information 
contained in the statement of the case (SOC).  38 C.F.R. 
§ 19.31 (2002).  Neither document contained the relevant 
changes in the law related to the VCAA.  As such, the matter 
must be remanded to ensure full compliance with the VCAA and 
other pertinent regulations.

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or private, who have treated her for 
depression since December 2001.  After 
securing the necessary releases, the RO 
should request copies of any medical 
records that have not been previously 
obtained.  Any such records obtained 
should be associated with the claims 
file.  Unsuccessful attempts at procuring 
any medical records must be documented in 
writing.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).

3.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature, manifestations, and etiology 
of her claimed psychiatric disorders.  A 
specific diagnosis of a mental disorder, 
if any, should be indicated.  If more 
than one exists, then all should be 
noted.  Any tests or studies deemed 
necessary to make these determinations 
should be undertaken or ordered by the 
physician.  The claims folder is to be 
made available to the physician for 
review.  There should be a notation in 
the report to indicate whether the 
records were reviewed.  The psychiatrist 
should offer an opinion as to whether the 
veteran's vaginitis is the proximate 
cause of a diagnosed mental disorder 
(specify which disorder if there is more 
than one).  If it is not found to be the 
cause, did vaginitis at least as likely 
as not aggravate the nonservice-connected 
mental disorder, and if so, to what 
extent did vaginitis increase any 
psychiatric disorder in severity.  The 
examiner should set forth in detail all 
findings that provide the basis for the 
opinion.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
this claim.

5.  Upon completion of the requested 
development above, to the extent 
possible, and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should again review the 
claim.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran 
should be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  A reasonable period of time 
should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.   The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


